[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The defendant General Motors Corporation ("General Motors") has moved for summary judgment on the second count of the crossclaim filed by the defendant Chic Miller Chevrolet-Isuzu, Inc. ("Chic Miller") which seeks indemnification from General Motors from the products liability claim of the plaintiff. The second count of the crossclaim alleges that if the allegations of the plaintiff are true, then those allegations were proximately caused by the primary and active negligence of General Motors and that Chic Miller's negligence, if any, was passive and secondary in nature.
The basis for General Motors' motion is that it is entitled to judgment as a matter of law under Krytatas v. Stop Shop, Inc., 205 Conn. 694 (1988) wherein the court held that the common law doctrine of indemnification is inconsistent with the provisions of the product liability act concerning comparative responsibility.
Chic Miller opposes the motion for summary judgment based on Malerba v. Cessna Aircraft Aircraft Co., 210 Conn. 189
(1989). In Malerba the court held that common law indemnification continues as a viable cause of action in the context of product liability claims and that the comparative responsibility principles that serve as its foundation do not bar a later determination of liability as between an indemnitee and an indemnitor. 210 Conn. at 198. In support of this holding the court stated:
       [A] finding that given defendant was liable to the plaintiff does not necessarily determine whether that responsibility was based on passive negligence which might, therefore, entitle that defendant to a full reimbursement from other defendants based upon indemnification CT Page 7543 principles. 210 Conn. at 198.
Based on the foregoing, General Motors is not entitled to judgment as a matter of law on the second count of the crossclaim. Therefore, the motion for summary judgment is denied.
By the Court AURIGEMMA, J.